Citation Nr: 0313175	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  The veteran was a prisoner of war (POW) of the German 
Government from December 1944 to April 1945.  The veteran 
died in May 1984.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1985 the Board denied service connection for cause of 
the veteran's death. This case was previously before the 
Board in May 2001, at which time, the Board determined that 
de novo review was appropriate in this matter based upon 
liberalizing legislation which expanded the number of 
presumptive diseases due to exposure to ionizing radiation 
for which service connection might be established.  

In conjunction with this review of the record, the Board 
remanded the case for further development.  At that time the 
Board requested the RO to adjudicate the issue of entitlement 
to dependency and indemnity compensation (DIC) benefits 
pursuant to 38 U.S.C.A. § 1318.  

A review of the record reflects that this issue is included 
in the July 2002 supplemental statement of the case.  
However, there is no formal rating decision on file nor is 
there any indication the appellant was notified of her 
appellate rights.  As such this matter is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  The death certificate reflects the veteran died in May 
1984, due to Hodgkin's lymphoma.  At the time of his death, 
the veteran was service-connected for residuals of frozen 
feet, evaluated as 30 percent disabling.

2.  Hodgkin's lymphoma is not of service origin, is not shown 
to be related to any incident of service, and is not causally 
related to a service connected disability.

3.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Hodgkin's lymphoma was not incurred in or aggravated by 
active duty, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this case, the appellant and her representative have been 
given notice of the information and evidence necessary to 
substantiate the claim by virtue of the rating decision, 
Statement of the Case, and Supplemental Statement of the 
Case.  Further, the appellant was specifically notified of 
the change in law brought about by the enactment of the VCAA 
in the May 2001 remand.  Thereafter, the appellant was 
advised of the information to be obtained in support of her 
claim and of action undertaken by VA to assist her in this 
regard by letter dated in May 2001.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of her claim.  Further, the record 
reflects that the appellant has provided additional evidence 
for consideration in this matter.  There is no indication of 
record or by the appellant of any other potential sources of 
additional records.  

Also, in view of the fact that the veteran died of Hodgkin's 
lymphoma, a non-radiogenic disease, and there is indication 
that he participated in a radiation-risk activity, the Board 
finds that a current medical opinion is not warranted.  
38 C.F.R. § 3.309(d).  Additionally, the Board also notes 
that Accordingly, the Board finds that the VA has satisfied 
the duty to assist and notice requirements of VCAA.   


Factual Background

The veteran's administrative records show that he served on 
active duty from March 1944 to November 1945.  He served in 
the European Theater of Operations from September 1944 to 
June 1945.  He was a POW of the German Government from 
December 1944 to April 1945.  He was awarded the Combat 
Infantryman Badge and a Purple Heart.  

During his lifetime, service connection was established for 
residuals of frozen feet, evaluated as 30 percent disabling.  

The death certificate indicates that the veteran died in May 
1984.  The death certificate lists the cause of death as 
Hodgkin's lymphoma.  No contributory causes were listed.  
Autopsy findings confirmed Hodgkin's lymphoma as the cause of 
the veteran's death.

A review of the evidence shows that the service medical 
records are negative for any treatment or diagnosis of 
pathology of the hemic or lymphatic systems.  Reports of VA 
medical examinations conducted in June 1948 and August 1953 
are negative for any findings or diagnosis of Hodgkin's 
lymphoma.

The veteran was privately hospitalized in May 1984, for 
presenting symptoms of fever, cachexia, dehydration, and 
altered mental status.  The clinical history indicated that 
he had been in good health until August 1983 when he had 
infected teeth.  After his teeth were removed he became 
progressively weaker.  He had been bedridden since October 
1983.  During the course of this hospitalization, he had an 
apparent seizure episode with subsequent respiratory arrest.  
The veteran later experienced respiratory distress with 
ensuing hypotension that required respiratory and 
cardiovascular support, and multisystem failure.  The 
discharge summary referenced a diagnostic impression of 
lymphoma.  

The May 1984 autopsy report referenced anatomical findings of 
malignant lymphoma, Hodgkin type, lymphocyte depleted; focal 
microscopic bronchopneumonia of the lungs; mixed type 
emphysema with interstitial fibrosis of the lungs; multifocal 
microinfarcts of the brain; and right arterial venous 
malformation of the cerebrum, cingulated gyrus.  It was 
remarked that there was insignificant atherosclerotic disease 
involving the coronary arteries.

Received in November 1999 was the appellant's claim for death 
benefits.  At that time she stated that the veteran had been 
a POW and was around bombing and radiation.  She stated that 
these factors cause cancer.


Analysis

Initially, the Board notes the veteran's combat record during 
WW II.  Generally, under pertinent law and regulations, 
service-connection may be granted for disability or disease 
which was incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  

Service incurrence will be presumed for certain chronic 
diseases, to include Hodgkin's disease, if manifest to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated in three ways.  See Davis v. Brown, 10 
Vet. App. 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service-connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be granted service 
connection pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under the provisions of 38 C.F.R. 
§ 3.303(d) when it is establishes that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active duty.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Title 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 address 
diseases specific to radiation-exposed veterans.  The 
diseases listed in paragraph (d)(2) of this section shall be 
service-connected if they become manifest in a radiation-
exposed veteran as defined in paragraph (d)(3) of this 
section, provided the rebuttable presumption provisions of 
§ 3.307 of this part are also satisfied.  38 C.F.R. 
§ 3.307(d)(2).

Subsection (d)(3) provides that, for purposes of this 
section:  (i) The term radiation-exposed veteran means either 
a veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed Forces 
during a period of active duty for training or inactive duty 
training, participated in a radiation-risk activity.  (ii) A 
"radiation risk activity" is defined as (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation of Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.   
(vi) The term "occupation of Hiroshima or Nagasaki, Japan, 
by United States Forces" means official military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.

Diseases specific to radiation-exposed veterans include the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma, (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts: (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease; prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2002).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  

Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his death is otherwise the result 
of active service.  In other words, the fact that the veteran 
may not meet the requirements of a presumptive regulation 
would not in and of itself preclude the claimant from 
establishing service connection as the claimant may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war. Under 38 U.S.C.A. § 
1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a former 
prisoner of war, and (2) as such was interned or detained for 
not less than 30 days, certain chronic diseases, such as 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, 
irritable bowel syndrome, peptic ulcer disease or peripheral 
neuropathy (except where directly related to infectious 
causes), shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially to the cause of death, that is, 
combined to cause death or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312  (2002).

In this case, the appellant has asserted that the cause of 
the veteran's death was due to exposure to ionizing 
radiation.  The appellant's statements are considered to be 
competent evidence when describing features of an injury or 
illness or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the appellant's statements are not 
competent evidence to address issues of medical diagnosis and 
causation as she is a layperson and lacks competence to give 
a medical opinion.  Id.

In this regard, the service administrative records show that 
the veteran's foreign service was confined to Europe.  There 
is no indication of record that the veteran participated in a 
radiation-risk activity as required by 38 C.F.R. § 3.309(d).  
Additionally, the Board also notes that Hodgkin's lymphoma is 
not a radiogenic disease and does not warrant presumptive 
consideration under 38 C.F.R. § 3.309. The veteran was also a 
prisoner of war.  However, Hodgkin's lymphoma is not one of 
the presumptive diseases listed in 38 C.F.R. § 3.309.  The 
Board notes that the autopsy indicated the presence of 
insignificant arteriosclerotic disease involving the coronary 
arteries and there is no evidence that this problem was 
involved in the veteran's death.  

The service medical records are negative for any evidence of 
pathology of the hemic or lymphatic systems.  The first post 
service clinical evidence of the Hodgkin's lymphoma was in 
1983 many years after service.  There is no medical evidence 
of record which relates that Hodgkin's lymphoma to his 
service or any incident therein and or shows that this 
disease was clinically manifested within one year after the 
veteran's release from service.  Furthermore, there is no 
medical evidence of record which relates the Hodgkin's 
lymphoma to the service connected frozen feet.  After 
reviewing the record it is the judgment of the Board that a 
service connected disability was not involved in the 
veteran's death.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit-of-the-doubt doctrine.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

